Citation Nr: 0607845	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected intervertebral disc syndrome of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in April 2003 for 
additional development of the record.  


FINDING OF FACT

The service-connected intervertebral disc syndrome of the 
lumbar spine is shown to be productive of a disability 
picture that more nearly approximates that of severe 
impairment; pronounced intervertebral disc syndrome reflected 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief is not demonstrated; neither ankylosis of the 
thoracolumbar spine nor related incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months are shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
evaluation, but not higher for the service-connected 
intervertebral disc syndrome of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Code 5243 (2005); 38 C.F.R. 
§ 4.71a including Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his lumbar spine disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2003 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
rating decision was issued on November 8, 2000, just prior to 
the enactment of VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the appealed rating decision, the RO granted service 
connection for intervertebral disc syndrome of the lumbar 
spine, pursuant to a favorable November 1999 Board decision 
and assigned an initial 20 percent evaluation as of April 
1997, the date of the veteran's claim.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A maximum 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.  

The Board has reviewed the veteran's medical records and 
finds that his lumbar spine disability picture is not 
adequately contemplated by the currently assigned 20 percent 
evaluation.  

Notably, the x-ray studies from August 2003 revealed 
"[p]ronounced degenerative disc disease" at virtually all 
levels, most severely at L5-S1 where there was vacuum disc 
phenomenon.  Also, facet arthritis was most pronounced from 
L3 to S1.  

The April 2004 VA examination report contains findings which 
were not inconsistent with the x-ray evidence of degenerative 
disc disease.  

During the examination, the veteran reported increasingly 
severe back pain, worsened by activity and prolonged sitting.  

The examination revealed forward flexion to 60 degrees and 
extension to 15 degrees, but the examiner noted that the 
veteran had decreased range of motion, weakened movements, 
and incoordination, resulting in the loss of approximately 10 
to 20 extra degrees of motion that he would have when not 
using his back a significant amount.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

Based on these findings, the examiner diagnosed severe 
degenerative disc disease and noted that, while the veteran 
did not have neurological deficits, he did have significantly 
decreased range of motion and a component of fatigability and 
incoordination with excess use.  

The aforementioned evidence reflects a disability picture 
that more closely resembles severe intervertebral disc 
syndrome, warranting a 40 percent evaluation under the old 
provisions of Diagnostic Code 5293 for the period of the 
appeal.  

In this regard, the Board is aware that the April 2004 VA 
examination showed flexion to 60 degrees, but the veteran was 
not noted to have neurological deficits.  

In view of the recorded findings, as well as the provisions 
of 38 C.F.R. § 4.7, the Board concludes that the service-
connected intervertebral disc syndrome of the lumbar spine is 
more properly rated at the 40 percent rate for the service-
connected severe intervertebral disc syndrome under the old 
version of Diagnostic Code 5293.  

The Board has further considered whether an even higher 
evaluation is warranted.  

However, the service-connected disability picture has not 
been shown to be productive of pronounced intervertebral disc 
syndrome, thoracolumbar ankylosis, or the residuals of a 
spinal fracture (contemplated by the old version of 
Diagnostic Code 5285).  None of the remaining sections, under 
either revision, permit the assignment of an evaluation in 
excess of 40 percent.  The veteran is not shown to have 
related incapacitating episodes of at least six weeks 
duration during the past twelve months.  

Overall, the evidence supports an initial 40 percent 
evaluation, though not more, for the veteran's service-
connected intervertebral disc syndrome of the lumbar spine.  
To this extent, the appeal is allowed.  


ORDER

An initial 40 percent evaluation for the service-connected 
intervertebral disc syndrome of the lumbar spine is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


